                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT

                                               )
  UNITED STATES OF AMERICA,                    )
                                               )
           Plaintiff,                          )       Criminal No. 3:17-cr-0016-GFVT
                                               )
  V.                                           )        MEMORANDUM OPINION
                                               )                &
  RONNIE C. RODGERS,
                                               )              ORDER
                                               )
          Defendant.
                                               )
                                               )

                                      *** *** *** ***

       After a two-week securities fraud criminal trial, Defendant Ronnie C. Rodgers filed a

Motion for Judgment of Acquittal pursuant to Federal Rule of Criminal Procedure 29. [R. 74.]

Mr. Rodgers believes that no reasonable juror could find evidence of a conspiracy or could find

sufficient evidence of Mr. Rodgers’s involvement in such a conspiracy. However, because the

Court finds evidence sufficient to sustain a conviction, the Court DENIES Mr. Rodgers’s

Motion.

                                                   I

       Mr. Ronnie Rodgers was charged on December 7, 2017 with one count conspiracy to

commit mail fraud, wire fraud, and securities fraud in violation of 18 U.S.C. §§ 1341 and 1343,

15 U.S.C. § 78j(b), and 17 C.F.R. § 240-10b-5. [R. 1.] According to the indictment, from 2007

through 2017, Mr. Rodgers and his associates executed a scheme to sell oil and gas leases in

geographical areas where Mr. Rodgers knew the leases would not produce enough oil or gas to

provide a return of the investments. See id.
       Over the course of the trial, the Government presented evidence seeking to prove that Mr.

Rodgers and his associates made materially false representations to potential investors designed

to “induce investors to invest in oil and gas contracts; further induce them to provide additional

funds after their first investment; and, to lull and pacify investors when they complained about a

lack of return on their investment.” [R. 1 at 4.] According to the Government’s theory, Mr.

Rodgers and his brother operated Rick-Rod Oil Company, Inc. from 2007 to 2011, selling these

investments, and then after 2011, Mr. Rodgers and others formed various companies in

Tennessee: Big South Resources, Big South Energy, Hydro & Green Global Energy, LLC, and

R&R Plus, LLC. Id. at 3. Counsel for the Government called numerous investors in Mr.

Rodgers’s various operations, all of whom testified that they believed Mr. Rodgers solicitated

their investments and held himself out to be a partner in the operation. [R. 75 at 1.] The jury

found Mr. Rodgers guilty of the one count indictment. [R. 64.]

       After the close of the Government’s case in chief, Mr. Rodgers moved for a Judgment of

Acquittal pursuant to Rule 29. [R. 59.] The Court took this motion under advisement. Id. At

the close of trial, Mr. Rodgers renewed this motion, and the Court again took it under

advisement. [R. 61.] Following the jury’s verdict, he filed another Rule 29 motion. [R. 74.]

After considering the arguments and the evidence presented by the Government during trial, the

Court upholds the jury’s verdict and denies the request for post-trial relief.

                                                  II

                                                  A

       As an initial matter, because the Court reserved decision on the motion after the close of

the Government’s proof, the Court must decide the motion on the basis of the evidence at the




                                                  2
time the ruling was reserved. Fed. R. Crim. Pro. 29(b). The Court, therefore, only considers the

evidence presented by the Government during its case in chief.

       Rule 29 requires this Court to enter a judgment of acquittal on “any offense for which the

evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). When considering a

Rule 29 motion based on an alleged insufficiency of the evidence, the Court may not reweigh the

evidence, reevaluate the credibility of witnesses, or substitute its judgment for that of the jury.

See United States v. Callahan, 801 F.3d 606, 616 (6th Cir. 2015). Instead, the Court views all of

the evidence in the light most favorable to the Government, and then it considers whether any

rational trier of fact could find the elements of the counts of conviction beyond a reasonable

doubt. See, e.g., United States v. Vichitvongsa, 819 F.3d 260, 270 (6th Cir. 2016); United States

v. Villarce, 323 F.3d 435, 438 (6th Cir. 2003). “In sum, a defendant claiming insufficiency of

the evidence bears a very heavy burden.” Callahan, 801 F.3d at 616 (quoting United States v.

Jackson, 473 F.3d 660, 669 (6th Cir. 2007)). Because Mr. Rodgers has failed to sustain this

burden, the Rule 29 motion is denied.

       A review of the trial evidence demonstrates that a rational trier of fact could conclude

that Mr. Rodgers was guilty beyond a reasonable doubt of the single conspiracy conviction.

Even though the Indictment charged Mr. Rodgers with conspiracy to commit mail fraud, wire

fraud, and securities fraud, the jury could find him guilty if the evidence sufficiently established

a conspiracy to commit a violation of either mail fraud or wire fraud or securities fraud. See

Sixth Circuit Pattern Jury Instruction 2.12, Use of the Word “And” in the Indictment. To convict

Mr. Rodgers with mail or wire fraud, the jury was required to find the development of or

participation in a scheme to defraud, that he used the mails or an interstate wire communication

in furtherance of the scheme, and that he possessed “intent to deprive a victim of money or



                                                  3
property.” United States v. Ramer, 883 F.3d 659, 681 (6th Cir. 2018) (enumerating the elements

of mail fraud); United States v. Olive, 804 F.3d 747, 753 (6th Cir. 2015) (enumerating the

elements of wire fraud and noting, “Mail fraud has essentially the same elements [as wire fraud]

except that the use of the mails rather than a wire is required.”). For the jury to convict Mr.

Rodgers of securities fraud, the jury had to find that he used or employed a manipulative or

deceptive device in contravention of 17 C.F.R. § 240-10b-5 in connection with the purchase or

sale of a security. 15 U.S.C. § 78j(b). Accordingly, the jury had to determine that Mr. Rodgers

(1) employed a device, scheme, or artifice to defraud, (2) made any untrue statement or omission

of a material fact, or (3) engaged in an act, practice, or course of business, operating as a fraud or

deceit. 17 C.F.R. § 240-10b-5. However, Mr. Rodgers was charged with conspiracy to one of

these things, and thus, the jury only need to find that Mr. Rodgers joined in an agreement to

commit mail, wire, or securities fraud, and that at least one person in the conspiracy committed

an overt act in support of the conspiracy. United States v. Phillips, 872 F.3d 803, 806 (6th Cir.

2017).

         Mr. Rodgers presents three arguments in support of his motion. First, he argues the

Government presented no evidence that two or more persons conspired to commit mail fraud,

wire fraud, or securities fraud. [R. 74-1 at 3.] Next, he claims there was no evidence that Mr.

Rodgers ever knowingly and voluntarily joined the alleged conspiracy. Id. Finally, he maintains

that the Government presented no evidence that any member of the conspiracy committed an

overt act after December 6, 2012. Id.




                                                  4
                                                 B

                                                  1

       Initially, Mr. Rodgers believes that there was no evidence presented of anyone conspiring

to commit mail fraud, wire fraud, or securities fraud. [R. 74-1 at 4.] However, the testimony and

evidence presented at trial supports the conviction of a conspiracy. Existence of a conspiracy

“may be inferred from circumstantial evidence that can reasonably be interpreted as participation

in the common plan.” United States v. Elliott, 876 F.3d 855, 863–64 (6th Cir. 2017) (quoting

United States v. Avery, 128 F.3d 966, 971 (6th Cir. 1997). In fact, a “material understanding

among the parties” is sufficient to establish a conspiracy. United States v. Volkman, 797 F.3d

377, 390 (6th Cir. 2015) (quoting United States v. Conrad, 507 F.3d 424, 432 (6th Cir. 2007)).

Conspirators must “pursue the same criminal objective,” but the individual conspirators do not

need to facilitate or agree to facilitate each part of the substantive crime. Ocasio v. United

States, 136 S.Ct. 1423, 1429 (2016) (quoting Salinas v. United States, 522 U.S. 52, 65 (1997)).

If the plan calls for some participants to commit the crime and others to merely provide support,

even those who provided support are co-conspirators. Id. The law does not even require a

defendant to know the identities of all other members. United States v. Fields, 763 F.3d 443, 468

(6th Cir. 2014). A conspiracy may be inferred by a defendant’s close relationship between

alleged conspirators, though mere association is not sufficient. United States v. Graham, 622

F.3d 445, 449 (6th Cir. 2010). Furthermore, Mr. Rodgers could be convicted of a conspiracy

even if the United States never identified co-conspirators, so long as evidence supports the

existence of an agreement between two or more persons. United States v. Rey, 923 F.2d 1217,

1222 (6th Cir. 1991).




                                                  5
       Contrary to Mr. Rodgers’s argument, the Government presented ample evidence that the

investors dealt with people other than Mr. Rodgers as well as circumstantial evidence that others

involved were pursuing the same criminal objective as Mr. Rodgers. Both parties focus on the

involvement of Mr. Rodgers’s brother, Rickey, and whether Rickey Rodgers’s involvement

amounted to conspiracy. [R. 74-1; R. 75; R. 76.] Rickey clearly worked with Mr. Rodgers in

several ventures. Ronnie was employed by Rickey when Rickey owned Rick-Rod Oil. [R. 33 at

51.] Even after the Temporary Restraining Order in July of 2011, Rickey was signing

documents as president of Rick-Rod Oil. [See e.g. Government’s Exhibit 14K.] Rickey was

listed on the letterhead as Rick-Rod’s “President,” while Ronnie was listed as “Field

Operations.” [R. 33 at 41.] In 2012, Rickey was listed as the President of Big South Resources.

[Government’s Exhibit 26B.] Mr. Rodgers indicated, in 2013, that he and his brother owned

most of the properties in town and drilled oil. [R. 70 at 10.] Ronnie made several payments to

Rickey for consulting, equipment, and labor in 2015 and 2016. [Government’s Exhibit 33B.]

Rickey’s continued involvement in Ronnie’s businesses is sufficient for the jury to conclude they

were working together toward a common goal.

       Even without Rickey Rodgers’s involvement, the Government presented other alleged

co-conspirators and ample evidence that the jury could have convicted Mr. Rodgers. First, both

Andrew Linley and Avner Elizarov indicated interactions with and payments to David Mosier.

Mr. Elizarov indicated that he contacted Mr. Mosier concerning a damaged oil tank. [R. 70 at

20–21.] Mr. Linley testified that Mr. Rodgers put him in contact with David Mosier to monitor

his wells. [R. 72 at 47.] Mr. Linley paid Mr. Mosier $1,400 per month to monitor the wells, but

he was dissatisfied with the lack of work done by Mr. Mosier. Id. at 47, 61. Mr. Rodgers had

apparently advised both parties to contact Mr. Mosier concerning repair work needed on their



                                                6
wells, but the work was not being done. Based on this testimony alone, the jury could have

inferred that Mr. Mosier was participating in a common plan with Mr. Rodgers to defraud

investors by taking investors’ money without doing the work for which they contracted.

       Multiple witnesses also testified about their contacts with Martin Kleinman. Mr.

Kleinman was apparently an investment broker from Falcon Capital Asset Group. [R. 70 at 5; R.

72 at 6–10.] When Mr. Elizarov and Mr. Linley responded to Mr. Rodgers’s advertisement, it

was Mr. Kleinman who contacted investors and facilitated meetings with Mr. Rodgers. Id. In

fact, Mr. Kleinman even told Mr. Linley to “call my partner r.c. rodgers” and provided Mr.

Rodgers’s phone number. [Government Exhibit 28D.] Again, this is enough circumstantial

evidence for a jury to reasonably interpret their cooperation as a “common plan.” See Elliott,

876 F.3d at 863–64; Avery, 128 F.3d at 971.

       So long as all co-conspirators had a common goal or enterprise, it is of no consequence

that the co-conspirators were only connected by Mr. Rodgers. See United States v. Swafford,

512 F.3d 833, 841–42 (6th Cir. 2008). Here, the “common goal” was to defraud investors. Mr.

Rodgers told investors to contract with Mr. Mosier to repair their wells, though no evidence was

presented that Mr. Mosier ever repaired oil wells, even after taking investors’ money. Mr.

Kleinman continued to send investors to Mr. Rodgers, even though the vast majority of investors

lost their investments with Mr. Rodgers’s enterprises. A reasonable jury could find that these

alleged members each “agreed to participate in what he knew to be a collective venture directed

toward a common goal.” Id. at 841 (quoting United States v. Warner, 690 F.2d 545, 549 (6th

Cir. 1982)). The jury could infer intent based on the circumstantial evidence presented, since

both Mr. Mosier and Mr. Kleinman continued working with Mr. Rodgers indefinitely. Elliott,

876 F.3d at 863–64; Avery, 128 F.3d at 971. Mr. Rodgers may believe that the testimony



                                                7
presented was not credible, or that the jury should not have weighed this evidence so heavily, but

the Court may not reevaluate the credibility of the witnesses or reweigh the evidence. See

United States v. Callahan, 801 F.3d 606, 616 (6th Cir. 2015). Viewing the testimony in the light

most favorable to the Government, a rational trier of fact could find the existence of a conspiracy

beyond a reasonable doubt. See, e.g., United States v. Vichitvongsa, 819 F.3d 260, 270 (6th Cir.

2016); United States v. Villarce, 323 F.3d 435, 438 (6th Cir. 2003).

                                                 2

       Next, Mr. Rodgers asserts that there was no evidence that he knowingly and voluntarily

joined the alleged conspiracy or that he committed any acts to advance the conspiracy. [R. 74-1

at 3.] Indeed, in the same page, Mr. Rodgers has attempted to argue that there was no conspiracy

because he did everything AND that he could not be responsible for the conspiracy because he

did nothing. The jury determined that a conspiracy existed, and Mr. Rodgers has admitted that

some investors “interacted only with Ronnie Rodgers.” [R. 74-1 at 6.] Evidence established, and

Mr. Rodgers does not contest, that Mr. Rodgers acted in a leadership role in each enterprise:

Rick-Rod Oil as “Field Operations” [R. 33 at 41]; Big South Resources with the power to sign

for Ronnie Rodgers [Government Exhibit 26B], Hydro & Green Global Energy, LLC, 1 as

president [Government Exhibit 25A]. The jury could conclude, in these leadership positions,

Mr. Rodgers would have been poised to know whether or not the investors could expect a return

on their investments. Additionally, Mr. Rodgers admits that he, himself, sold investments to

these investors. [R. 74-1 at 5–10.] The Government was only required to establish that Mr.

Rodgers knew of the objective of the conspiracy and voluntarily associated himself with the

conspiracy to further that objective. United States v. Smith, 749 F.3d 465, 477 (6th Cir. 2014).


1
 A business card introduced by the Government indicates that “Hydro & Green Global Energy LLC” was
also known as “R&R Plus, LLC.” [Government Exhibit 28C.]

                                                 8
Solicitation of these investments is an act in furtherance of the conspiracy to defraud. Viewing

the testimony and evidence in the light most favorable to the Government, a rational trier of fact

could have reasonably concluded that Mr. Rodgers knew of the scheme because of his positions

within the various companies, and that he voluntarily associated himself with the scheme

because of the continued involvement with the various oil companies.

                                                   3

       Finally, even if there was a conspiracy, and even if he was a part of the conspiracy, Mr.

Rodgers argues that the Government introduced no evidence of overt acts occurring after

December 6, 2012, and thus any conspiracy to defraud is barred by the statute of limitations. [R.

74-1 at 3.] The statute of limitations for this conspiracy charge is five years. 18 U.S.C. §

3282(a). Mr. Rodgers was indicted on December 7, 2017. [R. 1.] Mr. Rodgers relies on the fact

that Rick-Rod Oil ceased to exist before December of 2012, and therefore, the conspiracy did not

continue through December 6, 2012. [R. 74-1 at 10.] The five-year statutory period does not

begin to run until the objectives of the conspiracy have been accomplished or until the objectives

have been abandoned. United States v. Saadey, 393 F.3d 669, 667 (6th Cir. 2005). Mr. Rodgers

did not raise either accomplishment or abandonment as an affirmative defense at trial, nor has he

pointed to anywhere in the record that would demonstrate accomplishment or abandonment. Id.

Instead, he claims that the acts committed after December 6, 2012, could not be done in

furtherance of the original criminal objectives.

       However, the evidence connecting Rick-Rod to Big South Resources to Hydro & Green

Global Energy to R&R Plus is the leadership of Mr. Rodgers himself. A conspiracy does not

require continuity of all co-conspirators: co-conspirators can join at any time during the ongoing

conspiracy and still be liable for acts performed before they join. United States v. Robinson, 390



                                                   9
F.3d 853, 882 (6th Cir. 2004). Co-conspirators can also withdraw from the conspiracy without

defeating the entire conspiracy. Id. The Government presented ample evidence that Mr.

Rodgers was still recruiting investors and applying for drilling permits well after 2012. [R. 70;

R. 72; R. 73; Government Exhibit 23A; Government Exhibit 23B; Government Exhibit 23C;

Government Exhibit 23D.] Accordingly, viewing the evidence in the light most favorable to the

Government, the jury could reasonably find Mr. Rodgers continued committing overt acts in

furtherance of a conspiracy to defraud after December 7, 2012.

                                                III

       Mr. Rodgers is, in essence, asking the Court to reweigh the evidence presented at trial

and find his testimony more credible than the testimony presented against him. However, the

Court may not reevaluate the credibility of witnesses, and Mr. Rodgers did not meet the heavy

burden of claiming insufficient evidence. Accordingly, for the foregoing reasons, the Court

hereby ORDERS that the Mr. Rodgers is not entitled to a judgment of acquittal. The jury

verdict remains in force, and Defendant Ronnie C. Rodgers’s Rule 29 motion [R. 74] is

DENIED.

       This the 23d day of October, 2018.




                                                10
